TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-06-00060-CV


Nadeau Painting Specialist, Ltd., Appellant

v.

Dalcor Property Management, Inc., Appellee




FROM THE COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
NO. 286455, HONORABLE ORLINDA NARANJO, JUDGE PRESIDING



 C O N C U R R I N G   O P I N I O N

		Because I agree with the majority opinion that the evidence is legally and factually
sufficient to support the trial court's findings, and the trial court did not abuse its discretion in
granting appellee Dalcor Property Management, Inc.'s trial amendment, I concur in the judgment.


 	__________________________________________
 		Jan P. Patterson, Justice
Before Chief Justice Law, Justices Patterson and Pemberton
Filed:   July 18, 2008